DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/14/2021 has been entered. Claims 1-2, and 4-13 are pending in the application. Claim 3 is cancelled, claims 11-13 have been added. The 112 rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.
With respect to the claim interpretation section, the interpretations have been amended to include “or equivalents thereof.” 
Applicant’s arguments with respect to sizing of system components have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments concerning Milner teaching a fundamentally different system, Milner teaches systems for treating fluids including wastewater from a fracking site, concentration of one or more constituents in the wastewater ([0012]), extracting for reuse at least one constituent and the use of concentration and or purification processes for processing extracted constituents (including membranes as defined in the instant application, to include ultrafilters, thermal processors, condensers, evaporators, Milner [0007, 0041, 0076-0080]) and reasonably pertinent to the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 16/171,107 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 4-13 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim claims 1-9 of copending Application No. 16/171107, in view of the rejections below. 
Although the claims at issue are not identical, they are not patentably distinct from each other because entire scope of 16/171107 falls within the scope of the examined claims. Application 16/171107 
This is a provisional nonstatutory double patenting rejection.
16171107 (co-pending claims)
16171109 (instant claims)
Claims 1 and 9: Extraction system comprising
1st, 2nd, 3rd tank
One or more valves for directing
Oilfield brine input system to 1st, 2nd,3rd tank
sorbent material
Extracts lithium
At least one of a purification membrane and a concentration membrane
Output stream of extracted lithium
Claims 1 and 13: Modular extraction system, comprising: 
a first tank, a second tank, and a third tank
One or more valves for directing
Brine input system to 1st, 2nd,3rd tank 
Sorbent material 
Extracts at least one constituent 
At least one of a purification membrane and a concentration membrane
At least one constituent into at least one output stream.  

Claim 2, solid material is obvious over the cited prior art, see rejection below.

Claim 4. The modular extraction system of claim 1, in which the sorbent material is at least one of lithium aluminate, aluminum-based materials, aluminum-oxygen based materials, manganese, manganese 
oxides, gallium-based materials, cobalt oxides, transition metal oxides, transition metal sulfides, transition metal phosphates, aluminum phosphates, gallium phosphates, antimony oxides, antimony phosphates, tin oxides, tin phosphates, silicon-based materials, germanium-based materials, transition metal silicates, aluminum-gallium silicates, germanium, tin, and/or antimony silicates, sulfides, titanates, indiumates, indium tin oxides, mixed transition metal oxides and/or phosphates, organophosphates, polymers containing organophosphates, polyethers, ion-exchange resins, 

Claim 7. Constituent is litium.

st, 2nd, and 3rd tank is an array of tanks
Claim 5. The modular extraction system of claim 1, in which at least one of the 1st, 2nd, and 3rd tank is an array of tanks.  
Claim 5: Extraction system of claim 1, in which it is mounted on a mobile platform
Claim 6. The modular extraction system of claim 1, in which the modular extraction system is mobile.  

Claim 6: Extraction system of claim 1, in which the One or more valves sequentially delivers the brine input stream to the 1
Claim 8. The modular extraction system of claim 1, in which the One or more valves sequentially delivers the brine input stream to the 1st, 2nd, and 3rd tank.

Claims 7 and 8: Size of tanks
Claims 11 and 12. Size of tanks




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
Claim 1 recites a concentration membrane, while membranes are known in the art, the specification indicates the concentration membrane may also be an evaporation pond, a boiler system, evaporative coolers, or other systems that concentrate the amount of desired constituent ([0054]), or equivalents thereof.
Claim 1 recites a purification membrane, while membranes are known in the art, the specification indicates the purification membrane may be defined as a cross-flow membrane, nanofiltration or other type of filtration membrane, and ion-exchange resin, a solvent extraction system, and or other purification devices ([0052]) or equivalents thereof.
Claim 12 recites the at least one of the purification membrane and the concentration membrane are arranged in one or more arrays, and further wherein the one or more arrays have a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet. It is unclear what constitutes an array, and if in this context the array is limiting the interpretation of the purification membrane and concentration membrane, and further unclear how to apply the dimensions to said array(s); for the purposes of examination, the purification membrane is interpreted, in view of instant specification [0052], as an additional column/tank. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed dimensions are not disclosed in the instant specification, while [0043] discloses the size and or shape and/or dimensions of the diameter or the length may be sized such that the array 200 can be mounted on a mobile platform, and the provisional document 62/6577554 [0021] discloses smaller diameter columns, e.g., a plurality of one foot diameter columns each five feet high, with a flow controller to balance the flow through each column in the array envisioned that various diameters and various heights of columns are within the scope of the present disclosure, e.g., such that the ratio of diameter to 
See MPEP 601.01(d) III. A. If an application was filed on or after September 21, 2004, and contains a claim under 37 CFR 1.55  for priority of a prior-filed foreign application, or a claim under 37 CFR 1.78  for the benefit of a prior-filed provisional, nonprovisional, international, or international design application that was present on the filing date of the application, and the omitted portion of the specification was inadvertently omitted from the application and is completely contained in the prior-filed application, applicant may submit an amendment to include the inadvertently omitted portion of the specification pursuant to 37 CFR 1.57(b). The amendment should be submitted in response to the Office action and must comply with 37 CFR 1.57(b)  and 37 CFR 1.121. See MPEP § 217.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the at least one of the purification membrane and the concentration membrane are arranged in one or more arrays, and further wherein the one or more arrays have a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet. It is unclear what constitutes an array, and if in this context the array is limiting the interpretation of the purification membrane and concentration membrane, and further unclear how to apply the dimensions to said array(s), for the purposes of examination, the concentration membrane is interpreted, in view of instant specification [0054]) as an additional column/tank. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Harrison (U.S. Patent No. 9764318), in view of Leenheer (A Filtration and Column Adsorption System for Onsite Concentration and Fractionation of Organic Substances from Large Volumes of Water USGS 83-600048).
Regarding claims 1 and 13, Harrison ‘753 teaches selective removal of compounds from brines (col 2 lines 7-15), where brine refers to any aqueous solution containing dissolved metals in water, and can be of natural origin or industrial, for example ore leaching mineral dressing, and the like (col 4 lines 26-51), lithium can be one of the compounds removed (col 5 line 63 – col 6 line 53), a brine stream supplied to at least one intercalated lithium absorbent column 18 to absorb and isolate lithium chloride, an amount of sorbent material to extract at least one constituent from the brine (Col 6 lines 60-62), which can include more than one column, including  subsequent columns, which imply that there are at least two columns in addition to the first (meeting the second and third tank limitations), an extraction system comprising a first tank, a second tank, and a third tank; and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), further that concentrated solution can be supplied to an electrochemical cell which includes a permeable membrane (col 8 lines 64-67), and the membrane can be any suitable membrane (col 10 lines 3-14), a (purification or concentration) membrane for processing at least the processed constituent into at least one output stream.
Harrison ‘753 teaches the system described is composed of a set of parts, conforming to the limitation of a modular system (Col 6 line 60 – Col 7 line 5, Figures 1-4); Alternatively Milner teaches modular wastewater treatment systems and methods, including extracting salt or other chemicals for reuse (abstract), for treatment of, for example, oil and gas wastewater, frac flowback water, and 
Harrison ‘753 teaches the system can include more than one column, including subsequent columns, which imply that there are at least two columns in addition to the first (meeting the second and third tank limitations), a first tank, a second tank, and a third tank. Alternatively Harrison ‘318 teaches methods for the selective removal of lithium from brines, including oilfield brines, and sorbent compositions and methods for the recovery of lithium (col 2 lines 27-35), which includes an extraction and recovery apparatus, such as a column, that includes a sorbent composition (col 3 lines 30-35), valves control the input of fluid, and that it is understood that the apparatus can include multiple columns, the columns can operate in parallel, or alternate, such that while one is being loaded, the second is being loaded, or in series, or in a merry-go-round having at least 3 columns (col 11 lines 27-48) a first tank, a second tank, and a third tank. 
It would have been obvious to one of ordinary skill in the art to incorporate column arrangement of Harrison ‘318 in order to allow for use of columns while parts of the system are being regenerated, thus ensuring compete and efficient use of all the lithium capacity of the sorbent (col 11 lines 27-48).
Harrison ‘753 teaches it is understood that the apparatus can include various valves and control devices for controlling the flow of the solution (col 7 lines 51-54), one or more valves. Alternatively extraction and recovery apparatus, such as a column, that includes a sorbent composition (col 3 lines 30-35), valves control the input of fluid, that apparatus includes two columns, packed with sorbent material, and it is understood that the apparatus and include a single column, or multiple columns, the columns are operate in parallel, or alternate, such that while one is being loaded, the second is being loaded, or in series, or in a merry-go-round, having at least 3 columns (col 11 lines 27-48), and various valves are used to control and direct the flow, including allowing for reverse and wash operations (col 11 line 7- col 12 line 8), one or more valves for selectively directing the brine.
It would have been obvious to one of ordinary skill in the art to incorporate the valves and column arrangement of Harrison ‘318 in order to allow for use of columns while parts of the system are being regenerated, thus ensuring compete and efficient use of all the lithium capacity of the sorbent (col 11 lines 27-48).
Applicant amended to require wherein the first tank, the second tank, the third tank and the at least one of the purification membrane and the concentration membrane are sized such that the modular extraction system is mobile. Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in example 1 a column having a diameter of about 2.5 cm and a bed volume of about 100 cm3, but is otherwise silent on the size of the tanks. Milner teaches that the entire system or a portion can be a mobile device, such as a trailer (Milner [0034]). 
Alternatively, Leenheer teaches a portable filtration and column adsorption and fractionation system which can concentrate, isolate and extract sediment and dissolved substances onsite (abstract), the filtration and column‐adsorption system housed in a mobile laboratory for onsite operation (page 1, col 2, paragraph 2), used on, among others, ground water associated with oil-shale deposits, (page 14, col 2, second paragraph), and 3 columns containing resin sized at 10 cm ID x 120 cm long each having a tanks), after passing the filtration and column-adsorption system, volume can be decreased by evaporation (a concentration or purification membrane), the first tank, the second tank, the third tank and the at least one of the purification membrane and the concentration membrane are sized such that the modular extraction system is mobile.
It would have been obvious to a person of ordinary skin in the art before the effective filing date to modify the extraction system of the above combination with the column size and mobile aspects of Leenheer in order to provide onsite operation. Furthermore, In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, MPEP 2144.04).
Regarding claim 2, Harrison ‘753 further discloses a solid sorbent material (Col 7 lines 6-7) where the sorbent is lithium alumina intercalate particles.
Regarding claim 4, Harrison ‘753 further discloses a lithium alumina sorbent material (Col 7 lines 7-8), the sorbent material is at least one of lithium aluminate, aluminum-based materials, aluminum-oxygen based materials, manganese, manganese oxides, gallium-based materials, cobalt oxides, transition metal oxides, transition metal sulfides, transition metal phosphates, aluminum phosphates, gallium phosphates, antimony oxides, antimony phosphates, tin oxides, tin phosphates, silicon- based materials, germanium-based materials, transition metal silicates, aluminum-gallium silicates, germanium, tin, antimony silicates, sulfides, titanates, indiumates, indium tin oxides, mixed transition metal oxides, phosphates, organophosphates, polymers containing organophosphates, polyethers, ion-exchange resins, bohemite-based materials, aluminum- oxyhydroxides, activated alumina, or a combination thereof. 
Regarding claim 5, Harrison ‘753 further teaches the column may include a method of distributing liquid and support for the extraction media and can include fritted ends and other like one of the tanks is an array (Col 7 lines 14-19).
Regarding claim 6, Harrison ‘753 discloses the extraction system of claim 1. Milner teaches that the entire system or a portion can be a mobile device, such as a trailer ([0034]), Leenheer teaches a mobile laboratory for onsite operation (page 1, col 2, paragraph 2), components arranged on a mobile unit.
Regarding claim 7, Harrison further discloses lithium as an extracted constituent (Col 2 lines 5-24).
Regarding claim 8, Harrison‘318 discloses the columns can be operated in series, in parallel, or in a merry-go-round (col 11 lines 27-48), sequentially delivering the brine input stream to the first tank, the second tank, and then to the third tank.
Regarding claim 9, the modular extraction system of claim 1, is taught above. Harrison ‘753 further teaches the process can include one or more separation-purification steps (Col 10 lines 3-18), and manganese and zinc can be extracted using solvent extraction techniques (col 15 lines 30-32), with solvent extraction steps in various embodiments, see solvent extraction steps 230, 450, 650, 750, 840, 1050, the specification ([0052]) discloses solvent extraction as an example of a purification membrane, and as such Harrison also discloses a solvent extraction system, see solvent extraction steps 450, 650, 750, the purification membrane comprises a solvent extraction system.
Regarding claim 10, Harrison ‘753 further teaches the process can include purification or concentration prior to being provided to an electrolytic process (col 8 lines 37-67), and concentration means can include evaporation, an evaporation step (Col 8 lines 47-52), in which the concentration membrane is an evaporation system
Regarding claim 11 the modular extraction system of claim 1, is taught above.  Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 I). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the components as appropriate to the application, and to ensure meeting treatment goals/thresholds, optimize process efficiency, and tailor treatment requirements to clean-up goals  (Milner [0073]). The claimed dimensions of a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet would be reached through such optimization.
Regarding claim 12 the modular extraction system of claim 1, is taught above. Harrison ‘753 teaches that the apparatus can include multiple columns (col 11 lines 27-48), columns may include a method of distributing liquid and support for the extraction media and can include fritted ends and other like means such as supports of glass wool or perforated plates, separating the tank into a plurality of regions, and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), further that concentrated solution can be supplied to an electrochemical cell which includes a permeable membrane (col 8 lines 64-67), and the membrane can be any suitable membrane (col 10 lines 3-14), the at least one of the purification membrane and the concentration membrane are arranged in one or more arrays. The instant claim language regarding the purification and concentration membranes is sufficiently broad to be read as an additional column, or the array as 
Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in example 1 a column having a diameter of about 2.5 cm and a bed volume of about 100 cm3, Leenheer teaches 3 columns containing resin sized at 10 cm ID x 120 cm long each having a bed volume of 9,420 mL (0.33ft ID X 3.74 ft long, 0.1 cubic ft bed volume, page 2 column 2), teaching columns sized to be used in a mobile system. While the diameter of the column of Leenheer is narrower that the recited lower limit of the diameter of 0.5 ft, Leenheer’s diameter is an inside diameter such that the outside diameter would need to be greater, and Leenheer’s taught height falls within the recited height range; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 I). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the components as appropriate to the application, and to ensure meeting treatment goals/thresholds, optimize process efficiency, and tailor treatment requirements to clean-up goals  (Milner [0073]). The claimed dimensions of a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet would be reached through such optimization.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Harrison (U.S. Patent No. 9764318), in view of Leenheer (A Filtration and Column Adsorption System for Onsite Concentration and Fractionation of Organic Substances from Large Volumes of Water USGS 83-600048), in further view of Dow (Dow Water Solutions Filmtec Reverse Osmosis Membranes Technical Manual, 2015).
Regarding claim 12 the modular extraction system of claim 1, is taught above. Harrison ‘753 teaches steps for increasing the concentration of the lithium chloride stream (Col 8 lines 37-63), arrays. Additionally, Milner teaches a high salt concentration solution may be passed through a crossflow filtration module 120 (ultrafiltration for example [0076]), and in some embodiments 120 may comprise, or additionally comprise an RO module, which may be equipped with membranes ([0080]), and that steps may require repeating a previous treatment, and if so the wastewater may be directed to another identical or similar treatment module for further treatment, an array (Milner [0133]).
Alternatively, Dow teaches a spiral wound membrane element contains from 1 to 30 membrane leafs depending on the element diameter and type (page 16 paragraph 2, an array of membranes), and a standard size of an element is 8 inches in diameter by 40 inches in length (page 17, paragraph 4, page 18).  
It would have been obvious to one of ordinary skill in the art to use a standard membrane as described in Dow, with the recited size limitation, in an array, into the combination taught above, in order to utilize an off the shelf membrane, and according to Dow, FILMTEC™ reverse osmosis (RO) and nanofiltration (NF) membrane technologies are widely recognized to offer the most effective and economical process options currently available for small to large scale systems.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777